MATTER OF I)

In DEPORTATION Proceedings
NOR-81
Decided by Board May 13, 1959
Fine —Section 271(a) of 1955 act — Not imposed where aliens dld not "land.Assisting and concealing alien stowaways on board vessel will not subject
ship's officer to fine under section 271(a) of the 1902 act when a "landing"
is not actually effected.

Ix RE: A—D—, boatswain ex SS. ENRICO C, which arrived at the port
of Newport News. Va., from foreign on April 23, 1959. Alien stowaways involved: U , P—S—, T-11— and 11—
G—.
Stasis row FINE: Act of 1952—Section 271(a) (8 U.S.C. 1321 (a) 1.
BEFORE THE BOARD

Discussion: This appeal is directed to an administrative penalty
of $4,000, $1,000 as to each of the alien stowaways, which the district director has ordered imposed on the above-named officer of the
vessel for failure to prevent their landing. He also ordered that the
penalty be mitigated to the dollar equivalent of 1,200,000 lire. He
Len Lime or dered that the fine be remitted in its entirety, conditioned
upon the vessel's officer named above executing a release as to any
claim of right or title to the 1,200,000 lire, in favor of its return to
the four named stowaways. The appeal will be sustained and the
fine remitted in its entirety, without condition.
The alien here sought to be charged with responsibility was serving as boatswain on this vessel. He assisted the four named stowaways to board the vessel in an Italian port. He concealed them
throughout its voyage to the United States. He continued their
concealment until immigration inspection of the crew had been completed, upon arrival. However, Service officers later boarded the
vessel and discovered the stowaways on the main deck, in readiness
to go ashore. They also found 1,200,000 lire which the boatswain
had received from the stowaways.
Thereafter, the stowaways and the boatswain were taken into
immigration custody. They were then taken ashore for possible
criminal prosecution. Apparently, the four stowaways were con323

rioted and sentenced under section 275 of the Immigration and
Nationality Act (8 II.S.C. 1325), but the boatswain was acquitted.
This statute makes it the duty of every person, including °file.,

of the vessel, "to prevent the landing" of aliens. Clearly, therefore,
the element essential to the establishment of a violation herein is a
"landing." That is, the initial issue raised is the presence or absence
of this fundamental feature.
Judicial decisions on the point, particularly those based on predecessor legislation,' indicate that the term "landing" is a, word of
art. The Supreme Court of the United States has defined it thus:
"'to land' means to go ashore" and " 'landing from such vessel' takes
place and is complete the moment the vessel is left and the shore is
reached." This language was later quoted verbatim by the Court.

of Appeals for the Ninth Circuit.' Accordingly, and in view of the
penal nature of this statute, requiring for it strict interpretation,
we hold that no "landing" was effected here. In so doing, we find
unavailing the district director's efforts, with citations, to equate.
the taking ashore of these aliens to an "entry" for purposes of this
proceeding, and we are not herein called upon to decide the validity
of this argument as it relates to other sections of the Immigration
and Nationality Act and expulsion proceedings thereunder.
Order: It is ordered that the appeal be sustained and that no
fine be imposed.
°See. 18, Act of March 3, 1503; 32 Stat. 1213. Sec. 18, Act of Feb. 20, 1907;
34 Stat. 898. Sec. 10, Act of Feb. 5, 1917; 39 Stat. 874; former 8 U.S.C. 146.
Taylor v. United States, 207 U.S. 120, involving sec. 18 of the 1903 act,i,
supra.
Neer. v. United States, 169 Fed. 782, also involving sec. 18 of the 1903 act.

324

